DISMISS; and Opinion Filed December 1, 2015.




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-01415-CV

                              IN RE ANTONIO CHAVEZ, Relator

                   Original Proceeding from the 86th Judicial District Court
                                   Kaufman County, Texas
                               Trial Court Cause No. 23284-86

                              MEMORANDUM OPINION
                            Before Justices Francis, Myers, and Schenck
                                    Opinion by Justice Schenck
       In this original proceeding, relator complains that the Kaufman County district clerk has

not filed his pleadings and sent him copies. The Court's power to issue a writ of mandamus is

limited as set forth in section 22.221 of the Texas Government Code. Because the Kaufman

County district clerk is not a judge, we may issue a writ of mandamus to compel action by the

district clerk only to the extent necessary to enforce our jurisdiction. See TEX. GOV’T CODE ANN.

§ 22.221(a), (b) (West 2004) (writ power). The failure of the district clerk to file relator’s

pleadings and send him copies does not implicate our jurisdiction over any pending appeal. In re

Rigsby, No. 12–09–00229–CV, 2009 WL 2767291, at *1 (Tex. App.–Tyler Sept. 2, 2009, orig.

proceeding); In re Wright, No. 14–07–01057–CV, 2008 WL 123904, at *1 (Tex. App.–Houston

[14th Dist.] Jan. 15, 2008, orig. proceeding); In re Hopkins, No. 01–06–00231–CV, 2006 WL
1275081, at *1 (Tex. App.–Houston [1st Dist.] May 11, 2006, orig. proceeding). As a result, we

lack jurisdiction over the petition.
      We dismiss the petition for writ of mandamus.




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE

151415F.P05




                                            –2–